  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HASALEE MIMS,              )
                           )
     Plaintiff,            )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:19cv499-MHT
                           )                            (WO)
THE UNITED STATES, et al., )
                           )
     Defendants.           )

                                  OPINION

       Pursuant    to    42   U.S.C.     § 1983   and   Bivens    v.    Six

Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), plaintiff, a state prisoner, filed

this     lawsuit       contending       that   “Megan’s    Crime       Law”

violates the constitutional rights of people convicted

of sex offenses.          This lawsuit is now before the court

on the recommendation of the United States Magistrate

Judge that plaintiff’s case be dismissed.                   Also before

the      court     are        plaintiff’s      objections        to    the

recommendation.           After     an   independent      and    de    novo

review    of     the    record,   the    court    concludes     that   the
objections   should   be   overruled   and   the   magistrate

judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 16th day of October, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
